             Case 1:19-cv-01236-RP Document 1 Filed 12/21/19 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


 Pebble Tide LLC,                                             Case No. 1:19-cv-1236
        Plaintiff,                                            Patent Case
        v.                                                    Jury Trial Demanded
 Government Employees Insurance Company,

        Defendant.



                           COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Pebble Tide LLC ("Pebble Tide"), through its attorneys, complains of

Government Employees Insurance Company ("GEICO"), and alleges the following:

                                                PARTIES

       1.      Plaintiff Pebble Tide LLC is a corporation organized and existing under the laws

of Texas that maintains its principal place of business at 5570 FM423, Suite 250-2023, Frisco,

TX 75036.

       2.      Defendant GEICO is a corporation organized and existing under the laws of

Maryland that maintains its principal place of business at One GEICO Plaza, Washington, DC

20076 and has an established place of business at 4930 S Congress Ave Unit C-302A, Austin,

TX 78745.

                                                 JURISDICTION

       3.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.




                                                1
            Case 1:19-cv-01236-RP Document 1 Filed 12/21/19 Page 2 of 8




       4.      This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

       5.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                               VENUE

       6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, and has an established place of business in

this District. In addition, Pebble Tide has suffered harm in this District.

                                         PATENTS-IN-SUIT

       7.      Pebble Tide is the assignee of all right, title and interest in United States Patent

Nos. 10,261,739 (the "'739 Patent"); 10,303,411 (the "'411 Patent"); (collectively the "Patents-in-

Suit"); including all rights to enforce and prosecute actions for infringement and to collect

damages for all relevant times against infringers of the Patents-in-Suit. Accordingly, Pebble Tide

possesses the exclusive right and standing to prosecute the present action for infringement of the

Patents-in-Suit by Defendant.

                                          The '739 Patent

       8.      The '739 Patent is entitled "System for capturing and outputting digital content

over a network that includes the internet," and issued 4/16/2019. The application leading to the

'739 Patent was filed on 3/15/2018. A true and correct copy of the '739 Patent is attached hereto

as Exhibit 1 and incorporated herein by reference.

       9.      The '739 Patent is valid and enforceable.

                                          The '411 Patent




                                                  2
             Case 1:19-cv-01236-RP Document 1 Filed 12/21/19 Page 3 of 8




       10.     The '411 Patent is entitled "Method for capturing, storing, accessing, and

outputting digital content," and issued 5/28/2019. The application leading to the '411 Patent was

filed on 3/16/2018. A true and correct copy of the '411 Patent is attached hereto as Exhibit 2 and

incorporated herein by reference.

       11.     The '411 Patent is valid and enforceable.

           PROBLEMS IN THE PRIOR ART SOLVED BY THE PATENTS-IN-SUIT, AND INVENTIVE
            CONCEPTS DESCRIBED IN THE SPECIFICATION AND CAPTURED IN THE CLAIMS

       12.     THE DECLARATION OF INVENTOR WILLIAM HO CHANG provides expert testimony

demonstrating, among other things, problems in the prior art solved by the Patents-in-Suit, and

inventive concepts described in the specification and captured in the claims. See Exhibit 5.

       13.     Pebble Tide therefore incorporates THE DECLARATION OF INVENTOR WILLIAM HO

CHANG, attached hereto as Exhibit 5, into the pleadings here. See Exhibit 5.

                             COUNT 1: INFRINGEMENT OF THE '739 PATENT

       14.     Pebble Tide incorporates the above paragraphs herein by reference.

       15.     Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '739 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least the GEICO products identified in Exhibit 3 (among

the "Exemplary GEICO Products") that infringe at least the exemplary claims of the '739 Patent

identified in Exhibit 3 (the "Exemplary '739 Patent Claims") literally or by the doctrine of

equivalence. On information and belief, numerous other devices that infringe the claims of the

'739 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.




                                                  3
             Case 1:19-cv-01236-RP Document 1 Filed 12/21/19 Page 4 of 8




       16.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary '739 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       17.     The filing of this Complaint constitutes notice and actual knowledge of

infringement as alleged here.

       18.     Willful Infringement. Despite such actual knowledge, Defendant continues to

make, use, test, sell, offer for sale, market, and/or import into the United States, products that

infringe the '739 Patent. On information and belief, Defendant has also continued to sell the

Exemplary GEICO Products and distribute product literature and website materials inducing end

users and others to use its products in the customary and intended manner that infringes the '739

Patent. Thus, on information and belief, Defendant is contributing to and/or inducing the

infringement of the '739 Patent.

       19.     Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '739 Patent, literally or by the doctrine of

equivalence, by selling Exemplary GEICO Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '739 Patent.

       20.     Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '739

Patent, literally or by the doctrine of equivalence, by selling Exemplary GEICO Products to their

customers for use in end-user products in a manner that infringes one or more claims of the '739

Patent. Moreover, the Exemplary GEICO Products are not a staple article of commerce suitable

for substantial noninfringing use.




                                                  4
             Case 1:19-cv-01236-RP Document 1 Filed 12/21/19 Page 5 of 8




       21.     Exhibit 3 includes charts comparing the Exemplary '739 Patent Claims to the

Exemplary GEICO Products. As set forth in these charts, the Exemplary GEICO Products

practice the technology claimed by the '739 Patent. Accordingly, the Exemplary GEICO

Products incorporated in these charts satisfy all elements of the Exemplary '739 Patent Claims.

       22.     Pebble Tide therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 3.

       23.     Pebble Tide is entitled to recover damages adequate to compensate for

Defendant's infringement.

                             COUNT 2: INFRINGEMENT OF THE '411 PATENT

       24.     Pebble Tide incorporates the above paragraphs herein by reference.

       25.     Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '411 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least the Exemplary GEICO Products that infringe at

least the exemplary claims of the '411 Patent identified in Exhibit 4 (the "Exemplary '411 Patent

Claims") literally or by the doctrine of equivalence. On information and belief, numerous other

devices that infringe the claims of the '411 Patent have been made, used, sold, imported, and

offered for sale by Defendant and/or its customers.

       26.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary '411 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       27.     The filing of this Complaint constitutes notice and actual knowledge of

infringement as alleged here.




                                                  5
             Case 1:19-cv-01236-RP Document 1 Filed 12/21/19 Page 6 of 8




       28.     Willful Infringement. Despite such actual knowledge, Defendant continues to

make, use, test, sell, offer for sale, market, and/or import into the United States, products that

infringe the '411 Patent. On information and belief, Defendant has also continued to sell the

Exemplary GEICO Products and distribute product literature and website materials inducing end

users and others to use its products in the customary and intended manner that infringes the '411

Patent. Thus, on information and belief, Defendant is contributing to and/or inducing the

infringement of the '411 Patent.

       29.     Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '411 Patent, literally or by the doctrine of

equivalence, by selling Exemplary GEICO Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '411 Patent.

       30.     Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '411

Patent, literally or by the doctrine of equivalence, by selling Exemplary GEICO Products to their

customers for use in end-user products in a manner that infringes one or more claims of the '411

Patent. Moreover, the Exemplary GEICO Products are not a staple article of commerce suitable

for substantial noninfringing use.

       31.     Exhibit 4 includes charts comparing the Exemplary '411 Patent Claims to the

Exemplary GEICO Products. As set forth in these charts, the Exemplary GEICO Products

practice the technology claimed by the '411 Patent. Accordingly, the Exemplary GEICO

Products incorporated in these charts satisfy all elements of the Exemplary '411 Patent Claims.

       32.     Pebble Tide therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 4.




                                                  6
              Case 1:19-cv-01236-RP Document 1 Filed 12/21/19 Page 7 of 8




        33.     Pebble Tide is entitled to recover damages adequate to compensate for

Defendant's infringement.

                                                JURY DEMAND

        34.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Pebble Tide

respectfully requests a trial by jury on all issues so triable.

                                             PRAYER FOR RELIEF

WHEREFORE, Pebble Tide respectfully requests the following relief:

       A.       A judgment that the '739 Patent is valid and enforceable;

       B.       A judgment that the '411 Patent is valid and enforceable;

       C.       A judgment that Defendant has infringed, contributorily infringed, and/or induced

                infringement of one or more claims of the '739 Patent;

       D.       A judgement that Defendant has willfully infringed one or more claims of the '739

                Patent, and that Plaintiff is entitled to treble damages;

       E.       A judgment that Defendant has infringed, contributorily infringed, and/or induced

                infringement of one or more claims of the '411 Patent;

       F.       A judgement that Defendant has willfully infringed one or more claims of the '411

                Patent, and that Plaintiff is entitled to treble damages;

       G.       An accounting of all damages not presented at trial;

       H.       A judgment that awards Pebble Tide all appropriate damages under 35 U.S.C. §

                284 for Defendant's past infringement, and any continuing or future infringement

                of the Patents-in-Suit, up until the date such judgment is entered, including pre- or

                post-judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284




                                                    7
        Case 1:19-cv-01236-RP Document 1 Filed 12/21/19 Page 8 of 8




             and, if necessary, to adequately compensate Pebble Tide for Defendant's

             infringement, an accounting:

           i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                and that Pebble Tide be awarded its reasonable attorneys' fees against

                Defendant that it incurs in prosecuting this action;

          ii.   that Pebble Tide be awarded costs, and expenses that it incurs in prosecuting

                this action; and

         iii.   that Pebble Tide be awarded such further relief at law or in equity as the Court

                deems just and proper.



Dated: December 21, 2019           Respectfully submitted,

                                   /s/ Isaac Rabicoff
                                   Isaac Rabicoff
                                   Rabicoff Law LLC
                                   73 W Monroe St
                                   Chicago, IL 60603
                                   (773) 669-4590
                                   isaac@rabilaw.com

                                   Counsel for Plaintiff
                                   Pebble Tide LLC




                                               8
